DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (2016/0229129) in view of Kotitschke et al (5,381,580).
	Ueno et al disclose an apparatus for sheet manufacturing that includes a web forming section (deposition unit 60 and web forming section 70) having a mesh body (72) that forms the web and a transport section that that transports the web from the mesh body.  See Fig. 1 and 
	Kotitschke et al disclose a cleaning section for a paper making wire (mesh body) after the web (sheet has been removed) to remove (eliminate) material clinging to the mesh body.  The section includes an air sending chamber 22 on the back surface of the mesh body having an outlet that blows air; a first seal (members 20, 21) between the outlet and the mesh body; a guide portion (wedge 24); and a suction chamber (5) on the deposition side of the mesh body) having a wall section intersecting the airflow direction (see Figs. 2-4).  The air is humidified by a water sprayer (3).
	It would have been obvious to one of ordinary skill in the art to add the cleaning (elimination) section of Kotitschke et al to the sheet making apparatus of Ueno et al because both are for paper making and Kotitschke et al teach the importance of cleaning the mesh body.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (2016/0229129) in view of Kotitschke et al (5,381,580) as applied to claims 1-5 and 8-9 above, and further in view of Hada (6,318,727).
	Hada teaches having seals (50, 50’, 88, 88’) on either side of a moving mesh body 42 when supplying blown air (80) from one side and suction (V) from the other side.  See Fig. 3.
It would have been obvious to use seals on both sides of the moving mesh body because it prevents leakage as evidenced by Hada (column 1, lines25-44).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210.  The examiner can normally be reached on Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1743